DETAILED ACTION
This office action is a response to the amendment and arguments filed on January 13, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see page 7-8, filed January 31, 2021 with respect to the rejection of Claim 1, 8 and 15 under 35 U.S.C. §103 as being unpatentable over Xu in view of Cheng and Gamage have been fully considered but they are not persuasive.

A. Applicant argues as follows:
Claim 1 as amended recites "first simulating the identified event sequences in an issue simulation engine to simulate the one or more of the event sequences," "generating, based on results of the first simulating, a first issue identification by an assurance platform," "second simulating a most recent one of the identified event sequences," "generating, based on results of the second simulating, a second issue identification," and "validating the first issue identification with the second issue identification." These features are neither taught nor suggested by the applied art. 


Examiner respectfully disagrees. Prior art reference Xu is directed to a system and method for contextual event sequence analysis. Xu discloses reception of a network traffic identifying of event sequences and generating definition groups by performing clustering on the identified event sequences (Figure 2 and 4; Paragraph [0048-0057]) Xu discloses analyzing of various event sequences in which event records may need to have been labeled, it can be beneficial for portions of the record to be pre-labeled as either pertaining to the system operating normally (e.g., normal state) or pertaining to the system failing to operate properly (e.g., system failure, system fault). Paragraph [0004] When failures or faults occur within a system, these logs can sometime be used to discover the potential root cause of the failure or fault and to see how failure or fault propagates to or through the various components of the system. Identifying the initial cause and propagation path of such a fault or failure can help system operators and administrators locate a faulty component, understand the failure mechanism, and/or devise mitigation solutions to reduce or eliminate the failures. Therefore, fault diagnosis is an important aspect of optimal system management helping achieve minimal downtime. That is prior art reference Xu discloses generating results of a plurality of event sequences identifying issues.
Prior art reference Cheng is directed to a system and method for proactive distributed agent based network diagnosis. Cheng discloses a method for diagnosing network faults by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu with the teachings of Cheng. Cheng provides a proactive network diagnosis solution is provided which enables remote agents that encounter network issues to have the ability to ask other remote agents to help verify the network issue and report the results, thus automating a portion of the network diagnostic process through a centrally defined and distributed set of network test policies. The mobile device management (MDM) agents traverse the network to perform network tests from a variety of different environments to help determine the problem areas and helps in correcting a network fault or helps to assist in correcting network faults with the information sent back to the portal (Cheng Abstract; Paragraph [0001-0005]).

Shown in Figure 2 Paragraph [0057] Monitoring data regarding historical and/or real time system events is received at a particular agent. The monitoring data is received from a database of monitoring data for a large number of components in a managed network. For example, the monitoring data may be received from an infrastructure management system set up to monitor the health of a particular IT environment. Paragraph [0058] Event sequences are correlated using the received events. The correlation may be based on the occurrence of a series of instances of a particular type of event, fault condition, or system error. For example, events occurring within a particular time frame of a certain error are analyzed against other events that occur within a particular time frame of another instance of that error. Paragraph [0059] At step 230, inferences may be determined based on the common event sequences uncovered in step 220. An inference about a seemingly unrelated system event, such as an error or a fault condition may be drawn based on the event sequence. For example, the system may infer that the event sequence, or sub-sequence of the event sequence, is the root cause of an error.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu in view of Cheng with the teachings of Gamage. Gamage provides a solution which enables using a system to automatically deploy 
The cited reference discloses simulating of identified event sequences within network traffic. The data of all the simulated event sequences are recorded. The issues are verified, correlated and validated to determine whether an issue, fault or failure exists according to the results of the results of the first simulating and the results of a the second simulating of a most recent one of the identified event sequences.
Thus the reference do teach “first simulating the identified event sequences in an issue simulation engine to simulate the one or more of the event sequences," "generating, based on results of the first simulating, a first issue identification by an assurance platform," "second simulating a most recent one of the identified event sequences," "generating, based on results of the second simulating, a second issue identification," and "validating the first issue identification with the second issue identification."

All remaining arguments presented by Applicant not specifically addressed herein and directed to various dependent claims are found unpersuasive for the same reasons as stated herein, supra, with regard to independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. U.S. Patent Application Publication 2019/0163552, hereinafter Xu, in view of Cheng et al. U.S. Patent Application Publication 2019/0165991, hereinafter Cheng, and Gamage et al. U.S. Patent Application Publication 2016/0292028, hereinafter Gamage.

Regarding Claim 1, Xu discloses a computer-implemented method (Abstract; Figure 1, 2 and 4) comprising: 
receiving network traffic data; identifying event sequences within the network traffic data (Paragraph [0048-0049] one or more discrete event records (e.g., event sequence records), such as records produced by an ICT, a manufacturing plant system, an interconnected sensor system, and the like, can be received or obtained from a record source 322 by pattern extractor 370. In this embodiment, each such record can include time stamps and descriptions of the system events, statuses, or other information related to the operation of the system. As elaborated in more detail below, the event records can be transferred by subsequent steps into the following processes of the various embodiments of the invention via a streaming process, message transporter, file transfer, or other suitable manner. Because subsequently the event records may need to have been labeled, it can be beneficial for portions of the record to be pre-labeled as either pertaining to the system operating normally (e.g., normal state) or pertaining to the system failing to operate properly (e.g., system failure, system fault).); 
generating definition groups by performing clustering on the identified event sequences, the definition groups comprising event sequence characteristics associated with one or more network issues (Paragraph [0050-0055] the process of generating 403 an event corpus can be performed via a corpus generator 372. This process includes taking an event identifier sequence 501 as an input and producing event corpus 503 composed of multiple sequences (analogous to sentences) of identifiers wherein a sentence represents a sequence of identifiers (analogous to words). In one embodiment, each identifier sequence (sentence) is generated by starting from any event pattern in the original sequence and performing a linear walk);

second simulating a most recent one of the identified event sequences; and generating, based on results of the second simulating, a second issues identification (Figure 4; Figure 4; Paragraph [0048-0050 and 0066] generating and recording a sequence of system events in a record log before obtaining event record logs as well as the step of visually presenting 408 (e.g., on a screen) an ordered list of failure event automata; one or more discrete event records (e.g., event sequence records),. Because subsequently the event records may need to have been labeled, it can be beneficial for portions of the record to be pre-labeled as either pertaining to the system operating normally (e.g., normal state) or pertaining to the system failing to operate properly (e.g., system failure, system fault). However, the labeling can sometimes be permitted to be imprecise and the labels indicating the beginning and end of a failure portion/period can be an imperfect estimate because, in the various embodiments of the present invention, subsequent steps will more specifically identify the beginnings and ends of failure periods, in part, by filtering out common event records in both normal and failure periods; That is a Xu discloses a record log is created during the identified event sequences and the results of the second simulating is recorded including issues (failure/faults) that occurring within the running of the identified sequences).

However, Cheng more specifically teaches generating, based on results of the second simulating, a second issue identification based on the definition groups and the one or more of the event sequences; and validating the first issue identification with the second issue identification (Cheng Figure 3; Paragraph [0019 and 0035] Test definitions for carrying out test for devices in the network and reporting any network issues; Paragraph [0033-0037] The selected remote devices issue network issue test reports after executing their respective network tests in accordance with the administrator-specified policies, with the issued reports being received and/or monitored at a central location. For example, a network issue test report from a first remote device (e.g., Device A 110) may identify the network issue in terms of information identifying the first remote device, the specified resource request and result (success or failure), and information identifying the adjacent network component(s) (e.g., relay 107) which was able to receive the resource requests. Following the first identified event sequence a next identified event sequence is simulated to verify the first issues identified in the simulating of the first event sequence. At step 304, the identified network issues are verified or otherwise tested using one or more additional remote devices which perform additional network tests in accordance with the administrator-specified policies. For example, an administrator may respond to the network issue 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu with the teachings of Cheng. Cheng provides a proactive network diagnosis solution is provided which enables remote agents that encounter network issues to have the ability to ask other remote agents to help verify the network issue and report the results, thus automating a portion of the network diagnostic process through a centrally defined and distributed set of network test policies. The mobile device management (MDM) agents traverse the network to perform network tests from a variety of different environments to help determine the problem areas and helps in correcting a network fault or helps to assist in correcting network faults with the information sent back to the portal (Cheng Abstract; Paragraph [0001-0005]).
Xu in view of Cheng disclose analysis of events for network issues and predicting of network issues and validating the network issues but fail to explicitly disclose an issue simulation engine to simulate the one or more of the event sequences and generating a first issue identification by an assurance platform and validating the first issue identification with the second issues identification.
However, Gamage more specifically teaches an issue simulation engine to simulate the one or more of the event sequences and generating a first issue identification by an assurance platform (Interference engine and pattern analyzer of Figure 1; Abstract; Paragraph [0002 and 0026-0036] analysis of real-time events to detect patterns and predict a potential future instance of the particular condition in components of the system; Paragraph [0054-0056] Inference engine 22 may hone in on common event patterns by validating the detected event patterns with existing 
and validating the first issue identification with the second issues identification (As shown in Figure 2 Paragraph [0057]monitoring data is received, the monitoring data is received from a database of monitoring data for a large number of components in a managed network. For example, the monitoring data may be received from an infrastructure management system set up to monitor the health of a particular IT environment. As discussed in Paragraph [0055] Testing and validation of the patterns may occur in simulated event environments. For example, monitoring data 52 contains historical event data that can be used to recreate scenarios to test new patterns and validate the patterns. Monitoring data contains historical event data that can be used to recreate scenarios to test new patterns and validate the patterns. That is Gamage discloses where various event sequences are simulated and the results reporting in monitoring data. AT step 220 of Figure 2 Paragraph [0058] Event sequences are correlated using the received events. The correlation may be based on the occurrence of a series of instances of a particular type of event, fault condition, or system error. For example, events occurring within a particular time frame of a certain error are analyzed against other events that occur within a particular time frame of another instance of that error. Event sequences are extrapolated from the event data correlation using a sequence of common events that occur in each grouping of events with respect to each instance of the error. Thus, a common event sequence is determined by analyzing the groups of events. Paragraph [0059] According to the issues identified with each event sequence inferences may be determined based on the common event sequences uncovered in step 220. An inference about a seemingly unrelated system event, such as an error or a fault condition may be drawn based on the event sequence. For example, the system may infer that the event 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu in view of Cheng with the teachings of Gamage. Gamage provides a solution which enables using a system to automatically deploy inference handlers or solutions to fix or prevent future fault conditions or errors to significantly reduce or eliminate system downtime as compared to a system that merely alerts an administrator that a fault correlation pattern is detected in real-time events as system's automatic reaction is faster and accurate than administrator's manual reaction (Abstract; Paragraph [0001-0003 and 0028]).

Regarding Claim 8, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the system of claim 8 with the same features. Therefor the same rejection applies as the rejection of Claim 1.  

Regarding Claim 15, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the non-transitory computer readable medium of claim 15 with the same features. Therefor the same rejection applies as the rejection of Claim 1.  

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Cheng and Gamage as applied to claim 1, 8 and 15 above, and further in view of Santhosh et al. U.S. Patent Application Publication 2012/0311387, hereinafter Santhosh.

Regarding Claims 2, 9 and 16, over Xu in view of Cheng and Gamage disclose the method, system and non-transitory computer readable medium of Claim 1, 8 and 15. Xu in view of Cheng and Gamage fail to disclose wherein the issue simulation engine includes a client simulation for simulating a portion of the event sequences from a client device perspective.
However, Santhosh teaches wherein the issue simulation engine includes a client simulation for simulating a portion of the event sequences from a client device perspective (Paragraph [0069] Client simulations 508, and the client simulations 508 are also configurable allowing control of how the captured data is used. Namely, in some embodiments, the load test framework architecture simulates large scale simulation of a test run and accepts at each automated simulation client 508 an XML action or event sequence generated by the testing personnel and simulated data based off of the actual captured data gathered by the load test storage 504. A test can simulate multiple clients by simply using the configuration server 506 to specify different client behaviors. Individual client behaviors are mapped to appropriate sample data generated from the game traffic storage 504).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu in view of Cheng and Gamage with the teachings of Santhosh. Santhosh provides a solution for load testing online server systems where the framework allows the testers to create load test clients quickly and easily (Santhosh Abstract; Paragraph [0006-0010]).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Cheng and Gamage as applied to claim 1 above, and further in view of Chou et al. U.S. Patent Application Publication 2020/0110627, hereinafter Chou.

Regarding Claim 3 and 10, Xu in view of Cheng and Gamage disclose the method and system of Claim 1 and 8. Xu in view of Cheng and Gamage fail to explicitly disclose wherein the definition groups are associated with onboarding failures.
However, Chou teaches wherein the definition groups are associated with onboarding failures (Figure 4A and 4B; Paragraph [0064-0074] Failure of onboarding request).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu in view of Cheng and Gamage with the teachings of Chou. Chou provides a solution for efficient handling of onboarding request (Chou Abstract; Paragraph [0002, 0003 and 0016-0022]).

Claim 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Cheng, Gamage and Chou as applied to claim 3, 10 and 15 above, and further in view of Chechani U.S. Patent Application Publication 2016/0373963, hereinafter Chechani.

Regarding Claim 4, Xu in view of Cheng, Gamage and Chou disclose the method and system of Claim 3 and 10. Xu in view of Cheng, Gamage and Chou disclose onboarding failures but fail to explicitly disclose wherein the onboarding failures comprise an excess onboarding transaction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu in view of Cheng and Gamage and Chou with the teachings of Chechani. Chechani provides a solution in which a controller manages traffic transferred from the APs based on security policies and load-balance network traffic among adjacent fixed APs. The controller allows a fixed AP management module to perform load-balancing among adjacent APs to avoid network congestion on an AP, thus improving performance of the wireless network. The controller ensures the AP to provide network connectivity by sharing wide area network connection to Wireless fidelity (Wi-Fi) clients of the AP without join the wireless network (Chechani Abstract; Paragraph [0003-0008]).

Regarding Claim 17, Xu in view of Cheng and Gamage disclose the non-transitory computer readable medium of Claim 15. Xu in view of Cheng and Gamage fail to explicitly disclose wherein the definition groups are associated with onboarding failures.
However, Chou teaches wherein the definition groups are associated with onboarding failures (Figure 4A and 4B; Paragraph [0064-0074] Failure of onboarding request).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu in view of Cheng and Gamage with 
Xu in view of Cheng, Gamage and Chou disclose onboarding failures but fail to explicitly disclose wherein the onboarding failures comprise an excess onboarding transaction.
However, Chechani more specifically teaches wherein the onboarding failures comprise an excess onboarding transaction (Paragraph [0006, 0028 and 0038] Failures in the network where an access point may be unable to provide sufficient service; Paragraph [0005 and 0037] Load metrics for an access point where the access point reaches maximum throughout or a maximum number of devices in which an excess onboard event such as a connection request may cause a failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu in view of Cheng, Gamage and Chou with the teachings of Chechani. Chechani provides a solution in which a controller manages traffic transferred from the APs based on security policies and load-balance network traffic among adjacent fixed APs. The controller allows a fixed AP management module to perform load-balancing among adjacent APs to avoid network congestion on an AP, thus improving performance of the wireless network. The controller ensures the AP to provide network connectivity by sharing wide area network connection to Wireless fidelity (Wi-Fi) clients of the AP without join the wireless network (Chechani Abstract; Paragraph [0003-0008]).

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Cheng and Gamage as applied to claim 1, 8 and 15 above, and further in view of Chechani.

Regarding Claim 5, 12 and 18, Xu in view of Cheng and Gamage disclose the method, system and non-transitory computer readable medium of Claim 1, 8 and 15. Xu in view of Cheng and Gamage disclose WLAN and access point devices but fail to explicitly disclose wherein the network traffic data is generated by network devices comprising one of a wireless local area network controller (WLC) or an access point (AP).
However, Chechani more specifically teaches wherein the network traffic data is generated by network devices comprising one of a wireless local area network controller (WLC) or an access point (AP) (Paragraph [0027-0047] Network status monitor which monitors and receives traffic data from access points and can model and predict network issues).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu in view of Cheng and Gamage with the teachings of Chechani. Chechani provides a solution in which a controller manages traffic transferred from the APs based on security policies and load-balance network traffic among adjacent fixed APs. The controller allows a fixed AP management module to perform load-balancing among adjacent APs to avoid network congestion on an AP, thus improving performance of the wireless network. The controller ensures the AP to provide network connectivity by sharing wide area network connection to Wireless fidelity (Wi-Fi) clients of the AP without join the wireless network (Chechani Abstract; Paragraph [0003-0008]).

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Cheng and Gamage as applied to claim 1, 8 and 15 above, and further in view of Tsagkaris et al. U.S. Patent Application Publication 2018/0019910, hereinafter Tsagkaris.

Regarding Claims 6, 13 and 19, Xu in view of Cheng and Gamage disclose the method, system and non-transitory computer readable medium of Claim 1, 8 and 15. Xu in view of Cheng and Gamage fail to explicitly disclose wherein the network traffic data comprises a data model including one of a wireless client state, client statistics, AP radio frequency (RF) statistics, an over air packet capture, a network services key performance indicator (KPI), or a device health KPI.
However, Tsagkaris teaches wherein the network traffic data comprises a data model including one of a wireless client state, client statistics, AP radio frequency (RF) statistics, an over air packet capture, a network services key performance indicator (KPI), or a device health KPI (Paragraph [0018, 0030-0033] The Analyzer enriches the KPI data in the data warehouse with metadata in order to interpret KPI indicators (i.e., build a semantic data model for the KPI indicators; Various KPI indicators and information used in the data model involving wireless client state, network services KPI, device health, quality of service, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu in view of Cheng and Gamage with the teachings of Tsagkaris. Tsagkaris provides a solution which involves importing data from disparate sources into a data warehouse, and building a semantic data model for the key performance indicators by enriching the key performance indicators with metadata, and thus ensures providing better predictions and recommendations for avoiding non-normal communications network conditions (Tsagkaris Abstract; Paragraph [0002-0018]).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Cheng and Gamage as applied to claim 1, 8 and 15 above, and further in view of Hnatio U.S. Patent Application Publication 2011/0173146, hereinafter Hnatio.

Regarding Claims 7, 14 and 20, over Xu in view of Cheng and Gamage disclose the method, system and non-transitory computer readable medium of Claim 1, 8 and 15. Xu in view of Cheng and Gamage fail to explicitly disclose wherein generating the first issue identification comprises applying, by the assurance platform, a rules-based issue identification process to the simulated event sequences. 
However, Hnatio teaches wherein generating the first issue identification comprises applying, by the assurance platform, a rules-based issue identification process to the simulated event sequences (Paragraph [0097-0099] Simulation of different situations in which rule sets, associated conditions and sequence of events lead to identification of critical decision points in each simulation that could lead to system failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu in view of Cheng and Gamage with the teachings of Hnatio. Hnatio provides a solution in which complex adaptive systems can be characterized accurately and the complex events and situations can be managed efficiently. The best decision templates for use in the management of real world events can be provided. The management of complex events and situations can be effectively achieved. A systematic process can be performed efficiently for deriving, structuring and manipulating data using computer technology that accounts for the non-deterministic behaviors of complex adaptive systems, supports the integration of quantitative reality with human social process, and assists human .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414